                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 NATHANIEL WHITSON,
                                                    Case No. 18-cv-06539-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 LYFT, INC.,
                Defendant.




       The Court has been advised by the Stipulation and Proposed Order to Extend Defendants

Time to Respond to Plaintiffs Second Amended Complaint filed on June 12, 2019, that the parties

have resolved this case. (Re: Dkt. No. 57). Therefore, it is ORDERED that this case is

DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any

pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the
settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: June 17, 2019

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
